Citation Nr: 1700405	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  12-19 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right ankle disability, to include broken right ankle residuals. 


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 







INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1979 to February 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran requested a Travel Board hearing in connection with his appeal and such a hearing was scheduled for June 7, 2016.  In a letter received on June 1, 2016, the Veteran, through his representative, requested that the hearing be cancelled and not rescheduled.  He also requested that the record be left open to allow the submission of additional evidence.   The undersigned Veteran's Law Judge, pursuant to 38 U.S.C.A. § 7102(a) (West 2014), found that the Veteran presented good cause for an extension and left the record open until December 31, 2016.   In November 2016, the Veteran, through his representative, asked that the additional time be cancelled as all evidence was submitted.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a right ankle disability, to include broken right ankle residuals.  Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.  

In January 2011, the Veteran was provided a VA examination.  Upon examination of the Veteran's gait, the examiner found that the Veteran's right foot was pointed outward when he walked at about 20-30 degrees.  In the summary of joint findings, the examiner noted valgus angulation on the right foot.   The Veteran was also provided an x-ray and the examiner observed osteoarthritis in the foot.  In his clinical report, the examiner noted degenerative changes.  He stated that there was no acute fracture or dislocation, but also noted evidence of old trauma.  These findings are suggestive of a right ankle disability; however, the examiner did not provide a current diagnosis.   Therefore, the Board finds that a remand is required to obtain a new VA examination to clarify whether the Veteran has a current right ankle disability.  

  Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding treatment records that are not currently of record.

2.  Then, schedule the Veteran for a VA compensation examination to ascertain the current nature and etiology of the claimed right ankle condition.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The claims file and a copy of this remand will be made available to the examiner who will acknowledge receipt and review of these materials. 

3.  After reviewing the claims file and examining the Veteran, the medical examiner is asked to respond to the following: a) Indicate whether a right ankle condition is currently shown, b) If there is a right ankle condition shown, provide a diagnosis, and c) Determine whether any current right ankle condition shown is etiologically related to the Veteran's military service.  

Please reconcile all opinions with both the medical and lay evidence of record.  

The examiner is advised that he or she must provide an explanation for any conclusions reached.  The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner conducted a personal interview of the Veteran and reviewed the claims folder, conducted clinical testing and explained findings, and most importantly, whether the examiner fully explained his or her findings and opinion. 

4.  Thereafter, review the appeal and if benefits continue to be denied, a Supplemental Statement of the Case will be issued to the Veteran and his representative, and established appellate procedures will follow. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




